     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                        SACRAMENTO DIVISION

12
                                                         )       Case No.: 2:15-cv-02651-DMC
13   SHIRLEY MARTINEZ,                                   )
                                                         )       JOINT STIPULATION AND ORDER TO
14                   Plaintiff,                          )       MODIFY SUPPLEMENTAL BRIEFING
                                                         )       DEADLINE FOR RESPONSE TO
15          vs.                                          )       PLAINTIFF’S MOTION FOR
     NANCY A. BERRYHILL,                                 )       ATTORNEYS FEES PURSUANT TO
16   Acting Commissioner of Social Security,             )       EQUAL ACCESS TO JUSTICE ACT
                                                         )       (DKT 34).
17                                                       )
                     Defendant.                          )
18                                                       )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for responding to Plaintiff’s Motion for Attorneys Fees Pursuant to Equal Access to

22   Justice Act (EAJA) be extended for thirty additional days from April 4, 2019 to May 6, 2019,
23   with Plaintiff’s reply due, on or before May 20, 2019. This is the parties’ first request for

24   extension to modify the briefing schedule for Plaintiff’s EAJA Motion. Good cause exists to

25   grant the request for extension. The parties are actively negotiating EAJA fees and hopefully
26   will resolve the issue without the need for further or additional motion practice. Counsel for

27   Defendant was out of the office on sick leave and personal leave during the time Plaintiff’s
28   Counsel contacted her and was unable to get a response in time prior to filing of Plaintiff’s EAJA

     Joint Stipulation for Extension of Time and PO; 2:15-cv-02651-DMC

                                                             1
 1   Motion. The parties make this request in good faith with no intention to unduly delay the
 2   proceedings. As such, the new deadline for Defendant’s response to Plaintiff’s EAJA Motion
 3   shall be on or before May 6, 2019, and Plaintiff’s reply, if any, shall be on or before May 20,
 4   2019.
 5
 6                                                     Respectfully submitted,
 7
     Dated: March 26, 2019                             /s/ *John Johnson
 8
                                                       (*as authorized by email on March 20, 2018)
 9                                                     JOHN JOHNSON
                                                       Attorney for Plaintiff
10
11
     Dated: March 26, 2019                             MCGREGOR W. SCOTT
12
                                                       United States Attorney
13                                                     DEBORAH LEE STACHEL
                                                       Regional Chief Counsel, Region IX
14                                                     Social Security Administration
15
16                                            By       /s/ Tina L. Naicker
                                                       TINA L. NAICKER
17                                                     Special Assistant U.S. Attorney
                                                       Attorneys for Defendant
18
19   .

20                                                    ORDER
21   APPROVED AND SO ORDERED:
22
23   Dated: March 28, 2019
                                                              ____________________________________
24                                                            DENNIS M. COTA
                                                              UNITED STATES MAGISTRATE JUDGE
25
26
27
28

     Joint Stipulation for Extension of Time and PO; 2:15-cv-02651-DMC

                                                          2
